           Case 2:20-cv-00864-CFK Document 61 Filed 12/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAPLEY                                   :         CIVIL ACTION
               Plaintiff,                 :
      v.                                  :          No. 20-0864
                                          :
TRANS UNION, LLC et al.,                  :
        Defendants.                       :

                                      ORDER
      AND NOW, upon consideration of movant Cynthia Zoccali’s Motion to

Intervene (ECF No. 50), the parties’ responses thereto (ECF Nos. 53, 56), and

Movant Zoccali’s other filings (ECF No. 57 and 59), to the extent that they can be

construed as a reply brief regarding her Motion to Intervene, it is hereby

ORDERED that movant Cynthia Zoccali’s Motion to Intervene (ECF No. 50) is

DENIED with prejudice.

                                                    BY THE COURT:

                                                    /s/ Chad F. Kenney
                                                                      ____
                                                    CHAD F. KENNEY, JUDGE
